977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Courtney Lodian FULLER, Plaintiff-Appellant,v.Freddy NARRON, Sheriff;  Lieutenant Holliman;  Danny Allen;Jailer Steawart;  Jailer Wood;  Jailer Tracy;  MajorAtkison;  Captain Beasley;  United States Federal GovernmentMarshal;  Norman C. Denning;  Frank B. Holding;  Jerry Wood;John M. Booker;  James W. Cash;  Eleanor N. Creech,Defendants-Appellees.
No. 92-6547.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh, No. CA-90-519-5-CIV-F;  James C. Fox, Chief District Judge.
Courtney Lodian Fuller, appellant pro se.
Howard Edwards Manning, Jr., Manning, Fulton & Skinner, Linda Kaye Teal, Office of the U.S. Atty., Raleigh, N.C., for appellees.
E.D.N.C.
DISMISSED.
Before WILKINSON and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Courtney Lodian Fuller appeals a district court order dismissing less than all defendants and granting in part Fuller's motion to amend his complaint.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.